Stephens, J.
1. It is well settled, by repeated rulings of the Supreme Court and of this court that on a trial for murder, if there is anything deducible from the evidence or the defendant’s statement that would tend to show manslaughter,' voluntary or involuntary, it is not error for' the court to instruct the jury on the law of manslaughter. Applying the above rulings to the fact? in the instant case, the judge did not err in instructing the jury on voluntary manslaughter.
2. No error of law appearing, and'as there was ample evidence to authorize the verdict, which has the approval of the trial judge, this court is powerless to interfere.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.

Oren King testified: “I was at my home the night Henry Inman was killed there. . . Sharp came first; . . then Henry Inman came. . . It was something like "half an hour before the trouble happened. . . The first I noticed was when Inman said he guessed he had better go before he had-to kill a. man. ' I heard a scuffling. I looked around at Sharp. I heard a scuffle, heard him just pick up his chair. Henry was sitting by one door and Sharp at the other one, next to the stove; . . Inman looked like he was going to come out the door by Sharp. He had to come round the table first to make his turn toward Sharp, and was coming in that direction. There was another door right by him that he could have gone out at, but he did not make any effort -to go out that door. . . I was looking at Sharp and did not have time to see his hand. I do not remember hearing Sharp say anything at that time. They' had been talking a little that night,—did not notice in particular. It seemed like Inman did not like Pete very much, and anywhere they met in the road they would have some little words. It seemed like Inman would be in the wrong on these occasions; they would be quarreling. . . Henry Inman had a pistol; . . he did not have it that night; the reason I know is, when the sheriff came he searched him and did not find it. . . When P heard the scuffle I glanced back, saw Henry Inman going round the table toward where Pete was,— looked like to come out the door by him. Pete had got his gun. About that time the gun fired, which put the light out, and I went out too. . . Just before the shooting one said, ‘I better go before I have to kill a man/ then got up and started out the door. . . The door nearest the stove was the one always used and the one he started through. He said he had better go before he had to do something, and then got up and started. When he shoved his chair back after he made the remark, I looked around about that time at Sharp, and the gun fired. At the time Inman said he better be going before he would have to shoot, hurt, or kill somebody, Pete did not have his gun then, and did not get it until Inman got up and started to go, and then he got it from the floor somewhere and shot him just as quick as he could point it at his breast, and Inman fell right where he was shot. . . I have been present along the road when Henry Inman and Peter Sharp would meet in the road and have some words; that was something like a couple of weeks prior to the shooting.” Another witness testified that after the killing he picked np fifty cents on the floor near where Henry Inman was- lying. It was about four or five inches from his pocket, on the left side, and between his hand and his pocket. It was testified that Henry Inman haT the reputation of being a little overbearing, and that the defendant was peaceable.
The defendant’s statement at the trial was as follows: “This here man, I asked him about the money. He held me up .on the road and took $7.53 away from me. He had a 32 four-inch-barrel lemon-squeezer pistol. And I asked him for that money, I thought he had it that night. If I had not I would not have shot him for nothing in the world. That is the money I wanted frofn him. There at the house that night I asked him fpr my money, and when he threw his hand in his pocket I thought he was going after his pistol. I knowed he had it, because he kept it all the time.
He had it in his clothes, and he threw his hand back there [indicating to his side or hip-pocket], and I thought he was getting his pistol. I reached and got my shotgun and shot him.”
It was contended that under the evidence and the defendant’s statement, he was either guilty of murder or not guilty of any crime, and that it was not proper to charge the -jury on the law of voluntary manslaughter.
J. P. Knight, for plaintiff in error, cited:
Ga. R. 97/428 (2); 104/502 (2); 109/506 (1); 113/279 (1); 122/737 (1); 123/548 .(1); 125/48 (4), 745 (1); 135/351 (4); 138/336 (1), 767 (1),; 139/594 (2); 140/225 (7); Ga. App. R. 2/414; 3/606; 4/486 (3, 4). ,
Clifford K. Hay, solicitor-general, contra, cited:
Ga. R. 56/113; 76/478; 90/118 (1); .109/142 (1); 130/865; 133/76 (1) 77; Ga. App. R. 9/559, 569.